Mr. Justice Dickey delivered the opinion of the Court: We think the plaintiff has no cause of action. After redemption by a judgment creditor, such creditor has no interest in or control over the redemption money, except the right which the statute gives him to have the land sold on his execution, and to receive the proceeds of that sale, as such judgment creditor, by applying upon the amount called for on the face of the execution, the excess of these proceeds over the principal and interest on the amount paid out for redemption. After redemption, and before sale, he has no claim upon the sheriff, or personal demand upon anybody else, for the amount paid in making the redemption. He could not sue Simpson, the debtor, and hold him personally liable to him for this money paid out in making the redemption. The statute simply gives him a lien, through the instrumentality of his judgment and execution, upon the land redeemed, for the money paid out in accomplishing that end. The money was paid by him to nourish and render more valuable his judgment and execution. When he assigned that judgment to Healy & Stoddard, it passed with its enhanced value. The very language of the assignment shows that this must have been the intention, for he transfers not only the judgment, but “all sums of money that may be had or obtained by means thereof, ” or by means of “any proceedings to be had thereupon.” Now, the amount of the redemption money, and the interest upon that amount, and the costs of the redemption, were each and all “sums of money that might be had and obtained” by means of the judgment, and by means of “proceedings to be had thereupon,” by a sale upon the execution. The sheriff was guilty of no official misconduct upon the case made by the declaration, and it was error to render judgment against plaintiffs in error. The judgment of the Appellate Court is therefore reversed, and the cause remanded to that court to reverse the judgment of the circuit court. Judgment reversed.